DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of Species C, drawn to claims 6-8, in the reply filed on 11/17/2021 is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/09/2019, 04/16/2021, and 07/13/2021 have been considered by the examiner.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a calculation unit configured to correct the cation concentration of the test solution obtained based on a potential of the glass electrode by using a correction value based on resistance values of the sensitive glass body and the fixation layer and output the corrected cation concentration as a measurement value” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitations "the cation concentration” and “the test solution” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim. The Claims 7-8 are further rejected by virtue of their dependence on claim 6. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 4,459,199 A) in view of Lee et al. (US 2010/0182022 A1) and further in view of Young (US 4,028,196 A).
Regarding claim 6, Fletcher discloses a liquid property measurement device (ion-responsive electrode for measuring pH [abstract; Col. 3:53-57]) comprising:
a glass electrode including a flat sensitive glass body sensitive to ions (membrane 44 is a flat ion-sensitive glass sensitive to hydrogen [Col. 4:41-46; Figs. 2-3]), a base body formed of a glass tube housing an internal solution (glass tube 30 houses internal solution 47 [Col. 4:56-64; Col. 5:55-68; Figs. 2-3]), and a fixation layer used to sealingly attach the sensitive glass body to an end surface of the base body (glass seal 50 sealingly attaches the membrane 44 on the supporting disk 40 to the glass tube 30 [Col. 5:55-68; Figs. 2-3]); and
the liquid property measurement device is configured to measure a cation concentration of a test solution (the device measures hydrogen ion activity (pH) of a flowing liquid 12 [Col. 3:23-65; Col. 5:3-8; Figs. 1-3; Claims 1 and 6]). 
Fletcher fails to disclose wherein the pH determination is performed with a “calculation unit”. 
Lee discloses a pH measurement system using a glass pH sensor [abstract] wherein the glass pH electrode is connected to a calculator 140 wherein the calculator calculates the pH of the solution based on the output voltage of the pH electrode [Paras. 0031, 0064, 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH measurement system of Fletcher to include a calculator because Lee teaches that a calculator can be used to calculate the pH of the solution based upon the output voltage of the pH electrode [Paras. 0031, 0064, 0069] Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a calculation unit to the system of Fletcher would provide the obvious and predictable result of calculating the pH based upon the electrode potential) [MPEP 2143(A)]. 
Fletcher in view of Lee are silent on the calculator performing corrections based on resistance values and thus fail to expressly teach wherein the calculation unit is “configured to correct the cation concentration of the test solution obtained based on a potential of the glass electrode by using a correction value based on resistance values 
Young discloses a pH electrode and method of measuring [abstract] wherein the method includes calculating an electrode error in mV/pH wherein the error is based on the measured resistance of the test electrode including the glass membrane [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of the pH that is based on the mV output signal of the test electrode as taught by Fletcher and Lee such that the calculator is configured to correct the pH value of the test solution based on a calculated error determined by the resistances of the glass components exposed to the test solution, including the resistance of the ion-sensitive membrane 44 and the glass seal 50, because Young teaches a method for calculating the resistance and determining the error associated with the measured ion based upon the calculated resistance [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6] and such modification would provide the obvious and predictable result of providing a more accurate determination of the actual pH of the test solution by taking into account the resistance of the glass test electrode. 
Regarding claim 8, Fletcher further discloses wherein the sensitive glass body is sensitive to hydrogen ions (membrane 44 is an ion-sensitive glass sensitive to hydrogen [Col. 4:41-46]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Lee and Young, as applied to claim 6 above, and further in view of Iwamoto et al. (US 2005/0034984 A1).
Regarding claim 7, modified Fletcher discloses the limitations of claim 6 as discussed previously. 
Fletcher fails to disclose the resistance values of the membrane, glass tube, or glass seal and thus fails to expressly teach “wherein the resistance value of the fixation layer is equal to or higher than the resistance value of the sensitive glass body”. 
Iwamoto discloses a glass electrode for the determination of pH [Para. 0002] wherein Iwamoto teaches that from a functional point of view, it is preferable that the internal resistance of the glass used for the glass tube is 100 time and greater than an internal resistance of the glass used for the responsive glass membrane [Paras. 0010; Claims 2 and 4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistances of the glass tube, glass seal, and ion-sensitive membrane disclosed by Fletcher such that the glass tube and glass seal have an internal resistance 100 times or greater than the internal resistnace of the ion-sensitive glass membrane because Iwamoto teaches that from a functional point of view such difference is necessary [Para. 0010]. One skilled in the art would further recognize that having a much lower resistance in the ion-sensitive membrane will ensure that the voltage difference measured by the electrode is a result of the ion transfer through the ion-sensitive membrane attributed to actual signal rather than ion transfer through the glass tube/seal that would be considered noise. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795